                                                  tTSDC SDNY
UNITED STATES DISTRICT COURT
                                                  DOCUMENT
                                              1
SOUTHERN DISTRICT OF NEW YORK                     ELECTRONICALLYFILED
-----------------------------------   X               #:           -
MIRAMAR FIREFIGHTERS' PENSION FUND,                   .   LED:
on behalf of itself and all others
similarly situated,

       Plaintiff,                             19-cv-9837 (JSR)

               -v-
                                                     ; ORDER
IROBOT CORPORATION, COLIN M. ANGLE,
and ALISON DEAN,

       Defendants.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     For the reasons set forth in (1) the Memorandum of Law in

Support of Defendants' Unopposed Motion to Transfer this Action

to the District of Massachusetts Pursuant to 28 O.S.C. § 1404(A)

in the instant action, see ECF No. 16; · ( 2) the now-approved

Stipulation and Order to Transfer Venue to the United States

District Court for the District of Massachusetts Pursuant to 28

U.S.C. § 1404(A), to be docketed, in the related case of

Campbell v. iRobot Corporation et al., 19-cv-10373 (JSR);        (3)

the arguments presented in court, see Transcript, December 3,

2019; and (4) the further authority set forth in Defendants'

letter of December 3, 2019, see ECF No. 18, Defendants' motion

to transfer this action to the District of Massachusetts, see

ECF No. 15, is granted.

     SO ORDERED.
Dated:   New York, NY
         December 4, 2019




                            -2-
